In an action to recover damages for personal injuries, etc., the appeal is from an order of the Supreme Court, Kings County (Lewis, J.), dated January 13, 2012, which, in effect, denied a motion pursuant to CPLR 3211 (a) (8) to dismiss the complaint insofar as asserted against Jacob Bruchim and granted the plaintiffs’ cross motion, in effect, to appoint American Transit Insurance Company to act as temporary administrator of the estate of Jacob Bruchim for certain purposes and to amend the complaint to add the administrator of the estate of Jacob Bruchim as a defendant in the action.
Ordered that the appeal is dismissed, without costs or disbursements, and the order is vacated.
The death of Jacob Bruchim prior to the commencement of this action rendered the action, insofar as asserted against him, a legal nullity from its inception, and the Supreme Court had no jurisdiction to grant the requested relief (see Wendover Fin. *701Servs. v Ridgeway, 93 AD3d 1156, 1157 [2012]; Maldonado v Law Off. of Mary A. Bjork, 64 AD3d 425, 426 [2009]; Marte v Graber, 58 AD3d 1, 4-5 [2008]; Jordan v City of New York, 23 AD3d 436, 437 [2005]; see also Arbelaez v Chun Kuei Wu, 18 AD3d 583, 584 [2005]; Laurenti v Teatom, 210 AD2d 300, 301 [1994]). Accordingly, the order appealed from is a nullity, and this Court has no jurisdiction to entertain the appeal (see JPMorgan Chase Bank, N.A. v Rosemberg, 90 AD3d 713, 714 [2011]). Mas tro, J.P., Skelos, Leventhal and Chambers, JJ., concur.